DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Janis et al (WO 2013/153276 AI).

a)	Regarding claims 1 and 21, Janis et al disclose a precoding processing method for data, performed by a precoding processing apparatus for data at a sender and comprising: 
determining a precoding mode according to a type of a control channel (902, 904, 906, 908, 910, 912, 914 and 916 in Fig. 9; Para [0048]), wherein the precoding mode at least comprises one of: a predefined precoding mode or a feedback precoding mode (902 in Fig. 9; CSI report is a feedback precoding mode); and 
performing precoding processing on data of the control channel according to the precoding mode (Para [0048]; 108 in Fig. 1).                                                                                                       b)	Regarding claim 23, Janis et al disclose a non-transitory storage medium in which computer programs are stored, wherein the computer programs are configured to execute, when running, the following operations (Para [0051]): 
determining a precoding mode according to a type of a control channel (902, 904, 906, 908, 910, 912, 914 and 916 in Fig. 9; Para [0048]), wherein the precoding mode at least comprises one of: a predefined precoding mode or a feedback precoding mode (902 in Fig. 9; CSI report is a feedback precoding mode); and 
performing precoding processing on data of the control channel according to the precoding mode (Para [0048]; 108 in Fig. 1).

Allowable Subject Matter
Claims 2-12 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0028305 Zhange et al disclose UE determines whether to perform precoding. US 10,986,622 Zhang et al disclose UE determines a scheduling offset between physical downlink channels. US 2018/0167115 Zhu et al disclose generating precoding matrix. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         July 27, 2022
/EVA Y PUENTE/                                                                                                                                                Primary Examiner, Art Unit 2632